Case: 15-50573      Document: 00513369528         Page: 1    Date Filed: 02/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-50573
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        February 4, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

RAY ANTHONY LOPEZ, also known as Raymond Anthony Lopez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:10-CR-297


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Ray Anthony Lopez, federal prisoner # 57718-112,
appeals the denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence
based on retroactive Amendment 782 to U.S.S.G. § 2D1.1. He contends that
the district court abused its discretion in denying his § 3582(c)(2) motion.
       Section 3582(c)(2) establishes a two-step inquiry. See Dillon v. United
States, 560 U.S. 817, 826-27 (2010). At the first step, a district court is to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50573     Document: 00513369528     Page: 2   Date Filed: 02/04/2016


                                  No. 15-50573

determine whether a reduction is consistent with U.S.S.G. § 1B1.10 by
determining the prisoner’s eligibility for a reduction and the extent of the
authorized reduction. See id. In the second step, a district court is to “consider
any applicable [18 U.S.C.] § 3553(a) factors and determine whether, in its
discretion, the reduction authorized by reference to the policies relevant at step
one is warranted in whole or in part under the particular circumstances of the
case.” Id. at 827.
      We review the district court’s refusal to reduce Lopez’s sentence under
§ 3582(c)(2) for an abuse of discretion. United States v. Evans, 587 F.3d 667,
671-72 (5th Cir. 2009). “A district court abuses its discretion if it bases its
decision on an error of law or a clearly erroneous assessment of the evidence.”
United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011) (internal
quotation marks and citation omitted).
      Lopez claims that the district court procedurally erred by failing to
ensure that the record reflects that the calculations required to arrive at the
amended guidelines range were performed correctly. Lopez is correct that the
district court did not explicitly perform the first step of the analysis set forth
in Dillon by analyzing his eligibility for a reduction pursuant to Amendment
782 or the extent of the authorized reduction. However, the district court’s
determination that Lopez was eligible for a sentence reduction is implied by
the district court’s consideration of the § 3553(a) factors. The district court’s
implicit determination that Lopez was eligible for a sentence reduction is
sufficient. See United States v. Larry, 632 F.3d 933, 936 (5th Cir. 2011).
      As for the second step of the analysis under § 3582(c)(2), Lopez contends
that the district court erred in denying a reduction based on clearly erroneous
facts and in failing to consider all of the § 3553(a) factors and his post-
sentencing rehabilitation.    Pursuant to the guidelines commentary, when



                                        2
    Case: 15-50573    Document: 00513369528     Page: 3    Date Filed: 02/04/2016


                                 No. 15-50573

determining whether a reduction in the defendant’s term of imprisonment is
warranted and the extent of any such reduction, the district court “shall
consider” both the § 3553(a) factors and “the nature and seriousness of the
danger to any person or the community that may be posed by a reduction in
the defendant’s term of imprisonment.” § 1B1.10, comment. (n.1(B)(i)-(ii)).
The district court “may consider” the defendant’s post-sentencing conduct. §
1B1.10, comment. (n.1(B)(iii)). However, a district court has no obligation to
grant § 3582(c)(2) relief. Evans, 587 F.3d at 673.
      Here, the record reflects that the district court appropriately considered
Lopez’s § 3582(c)(2) motion as a whole, considered the § 3553(a) factors, and
took into account the danger to the community that might result from a
reduction in Lopez’s term of imprisonment. Additionally, although the district
court did not discuss Lopez’s post-sentencing rehabilitative efforts, an
argument concerning such efforts was presented to the district court, and we
may assume that the district court considered it. See Evans, 587 F.3d at 673.
In light of the foregoing, Lopez has failed to show that the denial of his
§ 3582(c)(2) motion was an abuse of the district court’s discretion. See United
States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      AFFIRMED.




                                       3